DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7 and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 17, 2022.
Response to Arguments
Applicant's election with traverse of Species 1, subspecies B (as drawn to figs 8a-8c) in the reply filed on October 3, 2022 is acknowledged.  The traversal is on the ground(s) that (a) claims 8-9 also correspond to figs. 9a-9c (citing para 0130) and (b) Subspecies A-Subspecies D of species 1 are related products (weakened zone, recess structure, recess and avoidance chamber to accommodate the pressure relieve mechanism, avoidance chamber configured to accommodate an outward protruding portion of the first wall around the pressure relief mechanism, respectively) regarding the recess and the pressure relief mechanism and would not require substantially different search and does not provide undue burden.
(Note: No traversal appears to be presented for the restriction between species 1 and species 2.)  
This is not found persuasive because:
With respect to (a): Claims 8-9 do not pertain to figs. 9a-9c of the instant application.  
Regarding claim 8 - Nothing about figs. 9a-9c/para 0130 indicate attachment to the first wall   This is specifically attributed to figs. 8a-8c/para 0127.  Additionally, fugs, 9a-9c/para 0130 does not indicate a first region connected to a second thermally conductive plate.
Regarding claim 9 – Claim 9 requires a through hole and its features.  This is seen in fig. 8c as [136].  Such features are not in figs. 9a-9c.  Figs. 9a-9c have an entirely different construction without a through hole; instead it has a weakened portion [132a].
With respect to (b): Although all structures of the subspecies relate to the recess; the structures of the subspecies are all distinct, such that a different search is required. For example subspecies A (fig. 7) has a one piece construction and a weakened part in the bottom wall. Subspecies B (figs. 8a-8c) has a two piece constriction with a through hole [136]).  Subspecies C (figs. 9a-9c) has a two piece constriction with a weakened member.  Subspecies D has a specific protrusion and chamber to fit a pressure relief valve.  It is unsure how searching for all of these different features (different layers of constriction or chambers, as well as materially different structures, such as through holes and weakened portions (all parts of different subspecies but not together in construction) would not require search burden, as distinct structures are present, each of which would require a different search. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0229384 (Tasiopoulos et al.) in view of US 2017/0040653 (Morris et al.). 
	As to claim 1 Tasiopoulos et al. teach a battery, comprising: a battery cell [12] comprising a pressure relief mechanism (cell vent [16]), the pressure relief mechanism being arranged in a first wall of the battery cell, and the pressure relief mechanism being configured, when an internal pressure or temperature of the battery cell reaches a threshold, to be actuated to release the internal pressure; and a thermal management component (cooling system [14]) for containing a fluid to adjust a temperature of the battery cell; wherein a first surface of the thermal management component is attached to the first wall (via engagement) (figs. 2-3; para 0004, 0009, 0016-0020).
	Tasipoulos et al. do not teach the thermal management component is configured to be capable of being damaged when the pressure relief mechanism is actuated, so that the fluid is discharged from inside of the thermal management component.  
	However, Morris et al. teach of a system which includes a heat transfer system using fluid (abs, para 0010).  Additionally, the heat exchanger is configured to substantially deform when subject to internal or external pressure (para 0012), which releases fire suppressant at a predetermined temperature (para 0116).  The  motivation for releasing the fire suppressant is to prevent temperature form increasing further and to put out potential fires without the necessity of a control system or temperature sensor (para 0115-0116).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) have the thermal management component configured to be capable of being damaged when the pressure relief mechanism is actuated, so that the fluid is discharged from inside of the thermal management component in order to prevent temperature form increasing further and to put out potential fires without the necessity of a control system or temperature sensor.
	As to claim 2, the combination renders the limitation obvious, as Morris et al. renders obvious the thermal management component is configured to be damaged at specific temperatures such that fluid is released(para 0115, 0116), while Tasiopoulos et al. teaches discharging emissions from the battery cell when the pressure relief mechanism is actuated, so that the emissions pass through the thermal management component (fig. 2).  See the rejection of claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake. 
As to claim 3, Tasiopoulos et al. teach the thermal management component (cooling system [14]) is provided with a recess (figs. 3-4).
Tasiopoulos et al. do not teach a side surface of the recess is configured to be capable of being damaged by emissions discharged from the battery cell, so that the fluid is discharged from the inside of the thermal management component.  
However, Morris et al. has been relied upon to render obvious the thermal management component is configured to be damaged at specific temperatures such that fluid is released (para 0115, 0116).  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.  Accordingly, the combination renders obvious the claimed invention, as a side surface of Tasiopoulos et al.’s the recess is the portion that helps hold the fluid (fig. 2), and thus the combination would render obvious being configured to be capable of being damaged by emissions discharged from the battery cell, so that the fluid is discharged from the inside of the thermal management component.
As to claim 4, the combination renders the claim limitation (a bottom wall of the recess is configured to be capable of being damaged by the emissions when the pressure relief mechanism is actuated, so that the emissions pass through the thermal management component), since Morris et al. has been relied upon to render obvious the thermal management component is configured to be damaged at specific temperatures such that fluid is released (para 0115, 0116).  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.  Accordingly, the combination renders obvious the claimed invention, as a bottom wall of Tasiopoulos et al.’s part of the recess that helps hold the fluid (fig. 2), and thus the combination would render obvious being configured to be capable of being damaged by emissions when the pressure relief mechanism is actuated, so that the emissions pass through the thermal management component (as the emissions would be able to escape through any place upon damaging). (Note: Interpretation that the portion that holds working fluid (fig. 2 of Tasiopoulos et al.) is the recess.)
As to claim 5, the combination renders the limitation (wherein the side surface of the recess is configured to be capable of being broken through and/or melted by the emissions, so that the fluid is discharged from the inside of the thermal management component; and Page 2 of 9a bottom wall of the recess is configured to be capable of being broken through and/or melted by the emissions, so that the emissions pass through the thermal management component; and a radial dimension of the recess gradually decreases in a direction away from the pressure relief mechanism) obvious, as Tasiopoulos et al. teaches a radial dimension of the recess gradually decreases in a direction away from the pressure relief mechanism (fig. 2; working fluid path is closer to the cell vent is wider), and Morris et al. has been relied upon to render obvious the thermal management component is configured to be damaged at specific temperatures such that fluid is released (para 0115, 0116).  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.  Accordingly, the combination renders obvious the side surface of the recess is configured to be capable of being broken through and/or melted by the emissions, so that the fluid is discharged from the inside of the thermal management component; and Page 2 of 9a bottom wall of the recess is configured to be capable of being broken through and/or melted by the emissions, so that the emissions pass through the thermal management component (as the emissions would be able to escape through any place upon damaging). (Note: Interpretation that the portion that holds working fluid (fig. 2 of Tasiopoulos et al.) is the recess.)
As to claim 8, Tasiopoulos et al. teach the recess is provided in the first surface; and the thermal management component comprises a first thermally conductive plate (first cooling plate [20]) and a second thermally conductive plate (second cooling plate [21]), the first thermally conductive plate is located between the first wall (bottom of battery with vent [16]) and the second thermally conductive plate and attached to the first wall (via engagement) (fig. 3; para 0009, 0021).
Tasiopoulos teaches a first region of the second thermally conductive plate is projected from the first thermally conductive plate to form the recess, and the first region is connected to the first thermally conductive plate (figs. 2-3), but does not teach the placement of the recess on the opposite plate in the claimed manner (a first region of the first thermally conductive plate is recessed toward the second thermally conductive plate to form the recess, and the first region is connected to the second thermally conductive plate).  However, the difference is merely a rearrangement of parts (having the first region on the first plate as a recess, rather than a second plate as a projection), which has been held to be obvious.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a first region of the first thermally conductive plate is recessed toward the second thermally conductive plate to form the recess, and the first region is connected to the second thermally conductive plate, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
As to claim 9, the combination would render the limitation (the first region is provided with a first through hole, and a radial dimension of the first through hole is smaller than that of the recess) (aperture [36] as compared to the recess area) (see figs. 2-4 of Tasiopoulos et al.).  Additionally, the combination renders obvious a thickness of the second thermally conductive plate corresponding to the first through hole is smaller than that of the second thermally conductive plate in other regions (as there is a through hole in the second thermally conductive plate corresponding to the through hole, and thus this is a thinner region than the others) (see figs. 2-4 of Tasiopoulos et al.).
As to claim 20, Tasiopoulos et al. teach a power consumption device (vehicle; para 0002) and a battery therefore; wherein the battery comprises: a battery cell [12] comprising a pressure relief mechanism (cell vent [16]), the pressure relief mechanism being arranged in a first wall of the battery cell, and the pressure relief mechanism being configured, when an internal pressure or temperature of the battery cell reaches a threshold, to be actuated to release the internal pressure; and a thermal management component (cooling system [14]) for containing a fluid to adjust a temperature of the battery cell; wherein a first surface of the thermal management component is attached to the first wall (via engagement) (figs. 2-3; para 0004, 0009, 0016-0020).
	Tasipoulos et al. do not teach the thermal management component is configured to be capable of being damaged when the pressure relief mechanism is actuated, so that the fluid is discharged from inside of the thermal management component.  
	However, Morris et al. teach of a system which includes a heat transfer system using fluid (abs, para 0010).  Additionally, the heat exchanger is configured to substantially deform when subject to internal or external pressure (para 0012), which releases fire suppressant at a predetermined temperature (para 0116).  The  motivation for releasing the fire suppressant is to prevent temperature form increasing further and to put out potential fires without the necessity of a control system or temperature sensor (para 0115-0116).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) have the thermal management component configured to be capable of being damaged when the pressure relief mechanism is actuated, so that the fluid is discharged from inside of the thermal management component in order to prevent temperature form increasing further and to put out potential fires without the necessity of a control system or temperature sensor.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tasiopoulos et al. in view of Morris et al., as applied to claim 1 above, and further in view of US 2012/0164490 (Itoi et al.).
As to claim 19, Taisopoulos et al. teach an electrical chamber for accommodating a plurality of the battery cells (housing to contain battery cells [12], not shown; para 0016); and a collection chamber for collecting emissions discharged from the battery cells (indicated by para 0019’s recycling and not necessarily venting) and emissions from the thermal management component when the pressure relief mechanism is actuated (in light of the combination with Morris et al.; see the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake).
Taisopoulos et al. do not teach the thermal management component is configured to isolate the electrical chamber from the collection chamber, and the thermal management component has a wall shared by the electrical chamber and the collection chamber; and the thermal management component is configured to enable the emissions discharged from the battery cell to pass through the thermal management component and enter the collection chamber when the pressure relief mechanism is actuated.  
However, Itoi et al. teach of a system that recognizes exhausting and cooling (para 0066-0067, 0069).  Specifically, the thermal management component (exhaust duct [60]; para 0066-0067, 0069)) is configured to isolate the electrical chamber from the collection chamber (as there are two chambers, first space [61], and second space [62]), and the thermal management component has a wall shared by the electrical chamber and the collection chamber (see fig. 2 for a shared wall between the battery holding area and exhaust area); and the thermal management component is configured to enable the emissions discharged from the battery cell to pass through the thermal management component and enter the collection chamber when the pressure relief mechanism is actuated (as seen in fig. 2).  The motivation for including the structure of Itoi et al. (the thermal management component is configured to isolate the electrical chamber from the collection chamber, and the thermal management component has a wall shared by the electrical chamber and the collection chamber; and the thermal management component is configured to enable the emissions discharged from the battery cell to pass through the thermal management component and enter the collection chamber when the pressure relief mechanism is actuated) is to help with thermal management (reducing temperature) (para 0065-0066, 0069).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to apply the specifics of the structure of Itoi et al. (the thermal management component is configured to isolate the electrical chamber from the collection chamber, and the thermal management component has a wall shared by the electrical chamber and the collection chamber; and the thermal management component is configured to enable the emissions discharged from the battery cell to pass through the thermal management component and enter the collection chamber when the pressure relief mechanism is actuated) to the combination of Tasiopoulos et al. in view of Miller et al. in order to help with thermal management (reducing temperature).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759